       Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                     :
LUIS LABASTIDA
     Petitioner                      :

       v.                            :    Criminal No. DKC 16-001-005
                                          Civil Action No. DKC 18-1334
                                     :
UNITED STATES OF AMERICA
     Respondent                      :

                            MEMORANDUM OPINION

       Presently pending and ready for resolution is the motion to

vacate sentence filed pursuant to 18 U.S.C. § 2255 by Petitioner

Luis Labastida (“Mr. Labastida”).         (ECF No. 163).   The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.         For the following reasons, the

motion will be denied.

I.     Background

       On June 14, 2016, Mr. Labastida pled guilty to Count One of

the Indictment, conspiracy to possess and distribute a Schedule II

controlled substance, in violation of 21 U.S.C § 846.             (ECF No.

96).   As part of the plea agreement, the parties stipulated that,

pursuant to then-applicable United States Sentencing Guidelines

(“U.S.S.G”), the base offense level as to Count One was 30.              The

parties further agreed that if Mr. Labastida was eligible for the

safety valve provision (18 U.S.C. § 3553(f)) of the sentencing

guidelines, then a two-level downward adjustment could be made.
     Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 2 of 14



No agreements were made with respect to Mr. Labastida’s criminal

history category.     (Id., at 4).

     Ultimately, Mr. Labastida did not qualify for the safety valve

provision because he had more than one criminal history point given

two prior alcohol-related driving offenses.         (ECF No. 137, at 13).

Nonetheless,   a      three-level    reduction    was     recommended   for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a) and

(b), resulting in an offense level of 27 and criminal history

category of II. The Guidelines sentencing range for a base offense

level of 27 and criminal history category of II is between 78 and

97 months.   (Id.).    On September 12, 2016, the court sentenced Mr.

Labastida to 66 months of imprisonment.          (Id.).

     Mr. Labastida appealed his sentence to the United States Court

of Appeals for the Fourth Circuit alleging that:          (1) his plea was

not knowing and voluntary given the failure to provide him with

Spanish translations of the indictment and guilty plea; (2) the

district court erred in calculating his offense level; and (3) his

plea counsel was ineffective.1       The Court of Appeals affirmed his

conviction on June 27, 2017.        See United States v. Labastida, 700

Fed.Appx. 193 (4th Cir. 2017) (unpublished).




     1 The first argument was raised by appellate counsel in
accordance with Anders v. California, 386 U.S. 738 (1967). The
second and third arguments were raised independently by Mr.
Labastida in a separate pro se brief.
                                      2
     Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 3 of 14



     On May 4, 2018, Petitioner filed the instant motion to vacate

pursuant to 28 U.S.C. § 2255.       (ECF No. 163).     On May 14, 2018,

the court ordered the government to respond within 60 days of the

Order and allowed Mr. Labastida to reply within 28 days of the

government’s response.     (ECF No. 165).     The government filed its

timely opposition.     (ECF No. 169).     Mr. Labastida did not file a

reply.

     In his motion to vacate, Mr. Labastida asserts five arguments:

(1) his plea was not knowing and voluntary because he did not

receive a translated copy of the plea or indictment; (2) he was

denied effective assistance of counsel because his counsel failed

to argue that his sentence was disproportionate to that of his co-

defendants; (3) he was denied effective assistance of counsel

because his counsel agreed with the government that he was not

eligible   for   the   safety   valve   provision;   (4)   he   was   denied

effective assistance of counsel because his counsel failed to order

a mental competency evaluation; and (5) the court should reduce

his sentence by two levels to give him the benefit of Guidelines

Amendment 782.2    (ECF No. 163).




     2 Arguably, this claim should be treated as a separate motion
for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2), not
a habeas claim. Nonetheless, the court analyzes and rejects this
claim on the merits here.
                                    3
       Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 4 of 14



II.   Standard of Review

      To prevail on a § 2255 motion, a petitioner must prove by a

preponderance of the evidence that “his sentence was imposed in

violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack . . . .”                     28

U.S.C. § 2255 (2012); Miller v. United States, 261 F.2d 546, 547

(4th Cir. 1958).        A   claim        which    does      not   challenge    the

constitutionality of a sentence or the court’s jurisdiction is

cognizable in a § 2255 motion only if the alleged violation

constitutes    a   “miscarriage     of       justice.”       United   States    v.

Addonizio, 442 U.S. 178, 185 (1979) (citation omitted).

      Collateral attack is not a substitute for direct appeal;

therefore, the failure to raise certain issues on direct appeal

may render them procedurally defaulted on habeas review.                  United

States v. Frady, 456 U.S. 152, 165 (1982).               Issues fully litigated

on    direct   appeal   cannot      be       raised    on   collateral   attack.

Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir. 1976).

If the § 2255 motion, along with the files and records of the case,

“conclusively show that [the petitioner] is entitled to no relief,”

a hearing on the motion is unnecessary and the claims raised in

the motion may be dismissed summarily.                28 U.S.C. § 2255; Miller,




                                         4
          Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 5 of 14



261 F.2d at 547.            Pro se petitions are liberally construed.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

III. Analysis

      A. Mr. Labastida’s Due Process Claim Is Not Cognizable

      Petitioner alleges that his plea was unknowing and therefore,

in violation of his due process rights, because he did not receive

a written Spanish translation of the indictment or plea agreement.

(See ECF No. 163, at 3) (“The guilty plea was obtained in violation

of   appellant’s      due   process   rights   because,   written,    Spanish-

translations of the indictment and the plea agreement were not

provided to Mr. Labastida.”).3          The government correctly responds

that this claim is barred by virtue of Mr. Labastida’s previous

direct appeal.        (ECF No. 169, at 5).       Mr. Labastida raised this

exact issue on direct appeal.          See United States v. Labastida, 700

Fed. Appx. at 193, 194 (4th Cir. 2017) (unpublished).              The United

States Court of Appeals for the Fourth Circuit, however, considered

and rejected the argument, stating:

                    At the plea hearing, where Labastida had
               the aid of an interpreter, the district court
               reviewed the plea agreement, and Labastida
               stated that he agreed to its provisions.
               Labastida also stated that he communicated
               with his attorney in Spanish and that his
               attorney   read   the   indictment   and  plea
               agreement to him in Spanish and answered all
               of his questions.     Accordingly, we conclude
               that the absence of a written translation does

      3
      Mr. Labastida mistakenly refers to himself as “Appellant”
rather than “Petitioner” multiple times throughout his motion.
                                        5
      Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 6 of 14



            not render Labastida’s plea constitutionally
            invalid.

Id.   “‘[A]n issue raised and decided on direct appeal precludes

review     in   a   collateral   proceeding[,]’”        except    in   specific

instances, “such as cases in which the law had changed since the

direct appeal was decided, where new facts had been discovered in

support of the claim, or where the movant had been denied the right

to a full and fair hearing on direct review.”              United States v.

Hatala, 29 F. Supp. 2d 728, 731 (N.D.W. Va. 1998), dismissed, 191

F.3d 449 (4th Cir. 1999) (citing Boeckenhaupt, 537 F.2d at 1183).

Petitioner has not pointed to any change in the law, the discovery

of new facts, or the denial of a full and fair hearing on direct

appeal.     Accordingly, Petitioner may not relitigate this issue

through a § 2255 motion.

      B.   Mr. Labastida’s Ineffective Assistance of Counsel Claims
      Lack Merit

      Mr. Labastida brings three ineffective assistance of counsel

claims against his plea counsel.           All three claims lack merit.

      To    establish    ineffective       assistance     of     counsel,   the

petitioner must show both that his attorney’s performance fell

below an objective standard of reasonableness and that he suffered

actual prejudice.       Strickland v. Washington, 466 U.S. 668, 687

(1984). There is a strong presumption that counsel’s conduct falls

within a wide range of reasonably professional conduct, and courts

must be highly deferential in scrutinizing counsel’s performance.

                                       6
       Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 7 of 14



Id. at 688–89; Bunch v. Thompson, 949 F.2d 1354, 1363 (4th Cir.

1991).   Under the performance prong, a petitioner must show “that

counsel made errors so serious that counsel was not functioning as

the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

Strickland, 466 U.S. at 687.         The court must evaluate the conduct

at issue from counsel’s perspective at the time.               Id., at 689.

       In the context of a § 2255 petition challenging a conviction

following a guilty plea, a defendant establishes prejudice by

demonstrating “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”       Hill v. Lockhart, 474 U.S. 52, 59 (1985);

accord United States v. Mooney, 497 F.3d 397, 401 (4th Cir. 2007).

Moreover, Petitioner “must convince the court” that such a decision

“would have been rational under the circumstances.”                  Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).            “The challenger’s subjective

preferences,    therefore,    are    not   dispositive;       what   matters   is

whether proceeding to trial would have been objectively reasonable

in light of all of the facts.”          United States v. Fugit, 703 F.3d

248, 260 (4th Cir. 2012).

       Unless a petitioner can make both showings, the court cannot

find   that   the   conviction      resulted    from   a    breakdown    in    the

adversarial     process    that      renders     the       result    unreliable.

Strickland, 466 U.S. at 687.         Finally, “there is no reason for a

court deciding an ineffective assistance claim to approach the

                                       7
        Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 8 of 14



inquiry in the same order or even to address both components of

the inquiry if the [petitioner] makes an insufficient showing on

one.”        Id., at 697.

        A petitioner who pleads guilty has an especially high burden

in establishing an ineffective assistance claim.                 As the Supreme

Court of the United States explained, “[t]he plea process brings

to the criminal justice system a stability and a certainty that

must not be undermined by the prospect of collateral challenges in

cases . . . where witnesses and evidence were not presented in the

first place.”         Premo v. Moore, 562 U.S. 115, 132 (2011).            Thus, a

petitioner alleging ineffective assistance in the context of a

guilty plea must meet a “substantial burden . . . to avoid the

plea[.]”        Id.

        1)      Failure to Argue Safety Valve Eligibility

        Mr.     Labastida   alleges    that   his     plea     counsel    rendered

ineffective assistance by failing to argue that he was eligible

for the safety valve provision.          (See ECF No. 163, at 4) (“Counsel

didn’t argue the eligibility of appellant to the safety valve

provision, instead, counsel agreed with the government that due

[to]    his     criminal    history,   appellant      wasn’t     []   eligible”).

Counsel’s failure to raise this argument was entirely reasonable

because the record demonstrates that Mr. Labastida was, in fact,

not eligible for the safety valve provision.                 Eligibility for the

safety       valve    provision   requires,   among    other    things,    that   a

                                        8
        Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 9 of 14



defendant have no more than one criminal history point under the

Guidelines.       See 18 U.S.C. § 3553(f).              At the time of his plea,

however, Petitioner had two prior convictions that placed him in

a Criminal History category of II.                  (See ECF Nos. 118, at 16 &

137, at 9).       Counsel conceded during the sentencing hearing that

the safety valve provision was unavailable to Petitioner for this

reason.       (ECF No. 137, at 8).        Therefore, Petitioner’s ineffective

assistance of counsel argument fails both prongs of the Strickland

test.     It fails the first prong of Strickland because Petitioner

cannot establish any serious error committed by counsel.                        As the

government       correctly    asserts,      “[a]ny      argument     concerning    the

[P]etitioner’s eligibility for safety valve treatment under the

sentencing guidelines would have been futile, and counsel has no

obligation to advance futile arguments.”                   (ECF No. 169, at 6).

This argument also fails the prejudice prong of Strickland because

“counsel’s decision not to raise a meritless argument cannot form

the basis of an ineffective assistance claim because the outcome

out the proceeding would have been the same even if the meritless

argument were made.”           (Id.) (citing Oken v. Corcoran, 220 F.3d

259, 269 (4th Cir. 2000).

        2)   Failure    to          Argue       Petitioner’s         Sentence      was
        Disproportionate

        Mr.    Labastida     also   alleges      that    his   plea    counsel     was

ineffective       for   failing      to     argue     that     his    sentence     was


                                            9
       Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 10 of 14



disproportionate to that of his co-defendants, one of whom received

a sentence of 36 months’ imprisonment and another of whom received

a sentence of 42 months’ imprisonment.                (See ECF No. 163, at 4)

(asserting that there was “a probability that but for cou[n]sel’s

unproffes[s]ional errors[,]” Petitioner would have received a

shorter      sentence).        The   record    squarely     contradicts       this

allegation.          Indeed,   the   trial     transcript    shows    that    Mr.

Labastida’s plea counsel did argue that Mr. Labastida played a

lesser role in the offense and that he should receive a sentence

less than or equal to that of his co-defendants.               Counsel stated

at sentencing:

             I don’t know if – if government trial counsel
             is – is trying to make him out to be more than
             I think he is in this. I think he was able to
             be led into this by his brothers because . . .
             he . . . [is] somebody who is more easily led
             as opposed to being a leader . . . . I would
             ask the court to sentence him [to] no worse
             than what [his brother] William received, and,
             at the very worst, the high end should be what
             his – what his brother – what his other brother
             received.    So, I am asking the court to
             consider that to be his range, 36 to 46 months,
             notwithstanding the guidelines.

(ECF   No.    137,    at   10-11).    The     court    acknowledged   counsel’s

arguments, noting that Mr. Labastida “was not the mastermind

[behind the crime],” but nevertheless determined that he should

not receive a sentence as low as that of his co-defendants.                  (Id.,

at 13) (“[H]e’s been a successful businessman . . . which means

that he certainly has capabilities and savvy in the business world,

                                       10
     Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 11 of 14



and this was another type of business.          So, I have to take it . . .

with a bit of a grain of salt that he was less than a full partner

with his co-conspirators.”).        The court instead imposed a sentence

of 66 months’ imprisonment, one year below the bottom of the

guidelines.     (Id., at 15).   The record is clear that, although he

was ultimately unsuccessful, counsel did make reasonable efforts

to advocate for a lesser sentence.         Mr. Labastida has not shown,

by any stretch, that his “counsel made errors so serious that

counsel   was   not   functioning    as   the   ‘counsel’   guaranteed   the

defendant by the Sixth Amendment.”         Strickland, 466 U.S. at 687.

Accordingly, his second claim of ineffective assistance of counsel

lacks merit under Strickland.

     3)    Failure to Request a Mental Health Evaluation

     Finally, Mr. Labastida alleges that his plea counsel was

ineffective for failing to request that the court order a mental

health evaluation.       (See ECF No. 163, at 4) (“[A]lso defense

counsel rendered ineffective assistance[] of counsel when [he]

didn’t request the district court to order a mental evaluation

[of] Appellant.”).     This argument also lacks merit.        As indicated

by the pre-sentencing documents, Petitioner denied having any

mental health issues.      (See ECF No. 118, at 8).          Mr. Labastida

indicated once more at his plea hearing that he did not suffer

from any mental illnesses and that he understood the consequences

of pleading guilty to the offense charged.            He further confirmed

                                     11
      Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 12 of 14



that he understood the terms of the plea agreement.           (ECF No. 136,

at 4-5).       Thus, the record demonstrates no reason that counsel

would have probed further into unidentified mental health issues.

Moreover, Mr. Labastida has not supplied the court with any factual

support for this claim in his current § 2255 petition.                   (See

generally ECF No. 163).       Accordingly, he has failed to establish

that counsel’s decision not to request a mental health evaluation

was unreasonable or prejudicial and his claim must fail.

      C.       Sentence Reduction under Amendment 782

      Mr. Labastida’s last claim is that the court should reduce

his sentence by two levels to give him the benefit of Amendment

782       to   the   United   States        Sentencing   Guidelines,     which

retroactively reduced most drug quantity base offense levels by

two levels.      See U.S.S.G., App. C, Amend. 782. This argument would

be properly raised in a separate 18 U.S.C. § 3582 motion for

modification of sentence.4       Nonetheless, the court considers and

rejects this claim on the merits here.

      This court sentenced Petitioner on September 12, 2016.             (ECF

No. 137, at 13).      Petitioner’s pre-sentence investigation report,

filed with the Court on August 22, 2016, clearly states that it


      4Section 3582(c)(2) provides that district courts may reduce
a defendant’s prison term if the defendant’s sentence was “based
on a sentencing range that has subsequently been lowered by the
Sentencing Commission . . . if such a reduction is consistent with
the applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582.
                                       12
      Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 13 of 14



used the 2015 Sentencing Guidelines Manual, and incorporated all

Guideline amendments, to determine Petitioner’s offense level.

(ECF No. 118, at 4).         Amendment 782 became effective on November

1, 2014.    U.S.S.G. § 1B1.10(d) (2014).       The court incorporated the

revised Guidelines in Amendment 782 when it initially sentenced

Mr. Labastida.      Therefore, he already received the benefit of

Amendment 782 at the time of his sentencing and is not eligible

for a reduction in sentence.

IV.   CONCLUSION

      For the foregoing reasons, the motion to vacate sentence filed

by Petitioner Luis Labastida will be denied.

      Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a final

order adverse to the petitioner.           A certificate of appealability

is a “jurisdictional prerequisite” to an appeal from the court’s

order.    United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).          Where the court denies the

petitioner’s motion on its merits, a petitioner satisfies this

standard by demonstrating that “reasonable jurists would find the

court’s    assessment   of    the   constitutional   claims   debatable   or

wrong.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

                                      13
     Case 8:16-cr-00001-DKC Document 173 Filed 03/02/21 Page 14 of 14



Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal marks omitted).

After review of the record, it is clear that Petitioner does not

satisfy   the   above   standard.     Accordingly,    a   certificate   of

appealability will not issue.       A separate order will follow.



                                              /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                    14
